PER CURIAM.
This attorney disciplinary proceeding is before us on the complaint of The Florida Bar and the report of the referee. Neither party has sought review of the referee’s report. We have jurisdiction. Art. V, § 15, Fla. Const.
The Florida Bar’s complaint charged respondent with the violation of Disciplinary Rule 6-101(A) of The Florida Bar Code of Professional Responsibility in that he had neglected a legal matter entrusted to him. The referee recommended that respondent be found guilty and that he be suspended from the practice of law in Florida for a period of two years.
Respondent is currently under indefinite suspension pursuant to The Florida Bar Integration Rule 11.07(3) for the conviction of a felony. The Florida Bar v. Wentworth, No. 64,233 (Fla. Sept. 26, 1983).
We approve the referee’s findings and recommended discipline. Accordingly, respondent is suspended from the practice of law for a period of two years, effective immediately. Costs of these proceedings in the amount of $405.95 are assessed against respondent.
It is so ordered.
ADKINS, Acting Chief Justice, and OV-ERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.